Case 5: 21-cv-00080-SLP Document 1-3 Filed 02/03/21 Page 2 0% Ot | "Ud

UE

                     

“lwo na

IN THE DISTRICT COURT OF OKLAHOMA COUNTY

 

STATE OF OKLAHOMA
FILED IN DISTRICT COURT
AUTUMN PEREZ ) OKLAHOMA COUNTY
)
Plaintiff, ) JAN ~7 2021
) RICK WARREN
VS. ) Case No. COURT CLERK
) 124
AHMED MOHAMED and ) 4
U.S. XPRESS LEASING, INC. ) @j- 2021 - 7 4
)
Defendants. ) =

@j-2021 -/4

COMES NOW the Plaintiff, Autumn Perez, by and through her attorney Nicholas A.

PETITION

Elliott, and for her cause of action against the Defendants, Mohamed Ahmed and U.S. Xpress
Leasing, Inc., states as follows:
1. On or about May 21, 2019, in Oklahoma City, Oklahoma, Oklahoma County, the
Defendant, Ahmed Mohamed, while acting as an employee and agent of Defendant U.S.
Xpress Leasing, Inc., negligently and recklessly drove a semi-trailer truck into Plaintiff's
vehicle.
2. In addition to the cause of action in the first paragraph, Defendant U.S. Xpress Leasing,
Inc. negligently entrusted a semi-trailer truck to Defendant Ahmed Mohamed.
3. As aresult of the Defendants actions the Plaintiff suffered damages as follows:
A. Medical expenses
B. Mental and physical pain and suffering
C. Permanent injury
D. Disfigurement

E. Loss of earning capacity

 
Case 5:21-cv-00080-SLP Document 1-3 Filed 02/03/21 Page 2 of 2

F. Lost wages
G. Punitive damages
C. Other damages to be set forth after discovery; all of which exceed the amount
required for diversity jurisdiction.
WHEREFORE, Plaintiff prays for judgment against the Defendants as set forth above

with her costs, attorney’s fees, interest and other such relief the Court shall deem proper.

RESPECTFULLY SUBMITTED,

WEST ¢ YLLA ¢ GOSNEY

 

 

Ni¢holas A. Elliott, OBA #32226
William A. Gosney, OBA #22573
Robert N. Ylla, Jr., OBA #17730
8 S.W. 89" Street, Suite 200
Oklahoma City, OK 73139

(405) 800-8080 Phone

(405) 378-0711 Fax
nelliott@wyglawfirm.com
Attorneys for Plaintiff

Attorneys’ Lien Claimed

 
